 

INDEMNIFICATION AGREEMENT



                This Indemnification Agreement (this "Agreement") is made as of
the 28th day of April, 2005 by and between Astronics Corporation, a New York
corporation (the "Corporation") and «Name» ("Indemnitee"), a director, officer
or key employee of the Corporation.

WITNESSETH:



                WHEREAS, it is essential to the Corporation to retain and
attract directors, officers and key employees who are the most capable persons
available;

                WHEREAS, the Indemnitee is serving or has agreed to serve as a
director, officer or key employee of the Corporation and in such capacity will
render valuable services to the Corporation;

                WHEREAS, the substantial increase in corporate litigation
subjects directors, officers and key employees to expensive litigation risks at
the same time that the availability of directors' and officers' liability
insurance and fiduciary insurance has been severely limited;

                WHEREAS, it is now, and has always been, the express policy of
the Corporation to indemnify its directors, officers and key employees so as to
provide them with the maximum possible protection permitted by law; and

                WHEREAS, Indemnitee may not be willing to serve or to continue
to serve as a director, officer or key employee without adequate protection, and
the Corporation desires Indemnitee to continue to serve in such capacity.

                NOW, THEREFORE, in consideration of the Indemnitee's continued
service as a director, officer or key employee of the Corporation, the
Corporation and Indemnitee do hereby agree as follows:

        1.    

Agreement to Serve. Indemnitee agrees to continue to serve as a director,
officer or key employee of the Corporation for so long as he or she is duly
elected or appointed or until such time as he or she tenders his or her
resignation in writing. This provision is not a guarantee of employment.



        2.    

Definitions. As used in this Agreement:



                (a)    

The term "Proceeding" shall include any threatened, pending, or completed
action, suit, or proceeding, whether brought by or in the right of the
Corporation or one of its subsidiaries or otherwise, and whether of a civil,
criminal, administrative, or investigative nature, in which Indemnitee is or was
a party or is threatened to be made a party by reason of the fact that
Indemnitee is or was a director, officer or employee of the Corporation (or any
subsidiary of the Corporation), or is or was serving at the request of the
Corporation as a director, officer, employee, member, manager, trustee, agent,
or fiduciary of another corporation, limited liability company, partnership,
joint venture, trust, or other enterprise.





-2-

                (b)    

The term "Expenses" shall include, without limitation, expenses of
investigation, judicial or administrative proceedings or appeals, amounts paid
in settlement by or on behalf of Indemnitee, attorneys' fees and disbursements,
experts' fees and disbursements and any expenses of establishing a right to
indemnification under Paragraph 7 of this Agreement.



                (c)    

References to "other enterprises" shall include employee benefit plans;
references to "fines" shall include any excise taxes assessed on Indemnitee with
respect to any employee benefit plan; references to "serving at the request of
the Corporation" shall include any service as a director, officer, employee or
agent of the Corporation which imposes duties on, or involves services by, such
director, officer, employee, agent, or fiduciary with respect to an employee
benefit plan, its participants, or beneficiaries; and a person who acted in good
faith and in a manner he or she reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner "not opposed to the best interest of the Corporation" as
referred to in this Agreement.



        3.    

Indemnity in Third-Party Proceedings. The Corporation shall indemnify Indemnitee
in accordance with the provisions of this Paragraph 3, against all Expenses,
judgments, fines, and penalties actually and reasonably incurred by Indemnitee
in connection with the defense or settlement of any Proceeding (other than a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor) if Indemnitee acted in good faith and in a manner which he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation, and, in the case of a criminal proceeding, had no reasonable cause
to believe that his or her conduct was unlawful. The termination of any such
Proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Corporation, and,
with respect to any criminal proceeding, that Indemnitee did not have reasonable
cause to believe that his or her conduct was unlawful.



        4.    

Indemnity in Proceedings By or In the Right of the Corporation. The Corporation
shall indemnify Indemnitee, in accordance with the provisions of this Paragraph
4, against all Expenses actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of any Proceeding by or in the right
of the Corporation to procure a judgment in its favor, including the amount of
the judgment or settlement, if Indemnitee acted in good faith and in a manner
which he or she reasonably believed to be in or not opposed to the best
interests of the Corporation; provided, however, that no indemnification for
Expenses shall be made under this Paragraph 4 in respect of any claim, issue, or
matter as to which Indemnitee shall have been adjudged to be liable to the
Corporation unless and only to the extent that the court in which such
Proceeding was brought, or, if no action was brought, any court of competent
jurisdiction, determines upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for the Expenses and the amount of the
judgment or settlement which the court shall deem proper.





-3-

        5.    

Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise, in defense of any Proceeding, or in defense of any
claim, issue, or matter therein, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee in connection therewith
to the fullest extent permitted by New York Law.



        6.    

Advances of Expenses. At the written request of Indemnitee, the Expenses
actually and reasonably incurred by Indemnitee in any Proceeding shall be paid
by the Corporation in advance of the final disposition of such Proceeding and
within 30 days after request therefor. Indemnitee will repay any such Expenses
that are advanced under this Paragraph 6 if it is ultimately determined, in a
final, non-appealable judgment rendered by the court of last resort (or by a
lower court if not timely appealed), that Indemnitee is not entitled to be
indemnified against such Expenses. This undertaking by Indemnitee is an
unlimited general undertaking but no security for such undertaking will be
required. If the Corporation makes an advance of expenses pursuant to this
Paragraph 6, the Corporation shall be subrogated to every right of recovery
Indemnitee may have against any insurance carrier from whom the Corporation has
purchased insurance for such purpose.



        7.    

Right of Indemnitee to Indemnification Upon Application; Procedure Upon
Application.



                (a)    

Subject to Paragraph 8 of this Agreement, Indemnitee will be presumed to be
entitled to indemnification under this Agreement. The burden of proving that
indemnification or advances of Expenses are not appropriate shall be on the
Corporation.



                (b)    

Any indemnification under Paragraphs 3 and 4 (other than the advancement of
Expenses) shall be paid by the Corporation no later than 30 days after receipt
of the written request of Indemnitee, unless a determination is made within the
30-day period by (i) the Board of Directors by a majority vote of directors who
are not and were not parties to the Proceeding in respect of which
indemnification is being sought ("Disinterested Directors"), (ii) a committee of
the Board of Directors comprised of Disinterested Directors or (iii) independent
legal counsel in a written opinion (which counsel shall be appointed by a vote
of the Disinterested Directors), that Indemnitee has not met the relevant
standards for indemnification set forth in Paragraphs 3 and 4. If requested by
the Indemnitee in writing, any such determination shall be made by independent
legal counsel not previously employed by the Corporation or any Affiliate
thereof ("Affiliate" having the meaning defined in Rule 144 promulgated by the
Securities and Exchange Commission under the Securities Act of 1933, as
amended).



                (c)    

Indemnitee will be entitled to a hearing before the Board of Directors of
Corporation or the Disinterested Directors and/or any other person or persons
making a determination and evaluation under Paragraph 7(b). Indemnitee will be
entitled to be represented by counsel at such hearing. The cost of any
determination and evaluation under Paragraph 7(b) (including attorneys' fees and
other expenses incurred by Indemnitee in preparing for and attending the hearing
contemplated by Paragraph 7 and otherwise in connection with the determination
and evaluation under Paragraph 7) will be borne by the Corporation.





-4-

                (d)    

The right to indemnification or advancement of Expenses as provided by this
Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction. Neither the failure of the Corporation (including its Board of
Directors or independent legal counsel) to have made a determination prior to
the commencement of such action that Indemnitee has met the applicable standard
of conduct nor an actual determination by the Corporation (including its Board
of Directors or independent legal counsel) that Indemnitee has not met such
standard shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct. Indemnitee's Expenses
actually and reasonably incurred in connection with successfully establishing
his or her right to indemnification or advances, in whole or in part, shall also
be indemnified by the Corporation.



                (e)    

With respect to any Proceeding for which indemnification is requested, the
Corporation will be entitled to participate therein at its own expense and,
except as otherwise provided below, the Corporation may assume the defense
thereof, with counsel satisfactory to Indemnitee. After notice from the
Corporation to Indemnitee of its election to assume the defense of a Proceeding,
the Corporation will not be liable to Indemnitee under this Agreement for any
Expenses subsequently incurred by Indemnitee in connection with the defense
thereof, other than as provided below. The Corporation shall not settle any
Proceeding in any manner which would impose any penalty or limitation on
Indemnitee without Indemnitee's written consent. Indemnitee shall have the right
to employ counsel in any Proceeding but the fees and expenses of such counsel
incurred after notice from the Corporation of its assumption of the defense of
the Proceeding shall be at the expense of Indemnitee, unless (i) the employment
of counsel by Indemnitee has been authorized by the Corporation, (ii) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Corporation and Indemnitee in the conduct of the defense of a Proceeding, or
(iii) the Corporation shall not in fact have employed counsel to assume the
defense of a Proceeding, in each of which cases the fees and expenses of
Indemnitee 's counsel shall be advanced by the Corporation. Notwithstanding the
foregoing, the Corporation shall not be entitled to assume the defense of any
Proceeding brought by or in the right of the Corporation.



                (f)    

The Corporation shall pay to Indemnitee, at the time payments are made to
Indemnitee for Expenses, judgments, fines or penalties pursuant to this
Agreement, an additional payment (the "Gross Up Amount") such that after payment
of all taxes, if any, on payments so made, including the amount of the Gross Up
Amount, Indemnitee retains an amount equal to the amount to be received.



        8.    

Limitation on Indemnification. No payment pursuant to this Agreement shall be
made by the Corporation:



                (a)    

to indemnify or advance funds to Indemnitee for Expenses with respect to
Proceedings initiated or brought or joined in voluntarily by Indemnitee and not
by way of defense, except with respect to Proceedings brought to establish or
enforce a right to indemnification or advancement of Expenses under this
Agreement or as otherwise required by New York law, but such indemnification or
advancement of Expenses may be provided by the Corporation in specific cases if
the Board of Directors finds it to be appropriate;





-5-

                (b)    

to indemnify Indemnitee for any Expenses, judgments, fines or penalties
sustained in any Proceeding for which payment is actually made to Indemnitee
under a valid and collectible insurance policy, except in respect of any excess
beyond the amount of payment under such insurance;



                (c)    

to indemnify Indemnitee for any Expenses, judgments, fines or penalties
sustained in any Proceeding for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Corporation pursuant to the
provisions of § 16(b) of the Securities Exchange Act of 1934, the rules and
regulations promulgated thereunder and amendments thereto or similar provisions
of any federal, state, or local statutory law; or



                (d)    

if a court of competent jurisdiction finally determines that such payment
hereunder is unlawful.



        9.    

Indemnification Hereunder Not Exclusive. The indemnification and advancement of
Expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which indemnitee may be entitled under the Certificate of
Incorporation or the By-Laws of the Corporation, any agreement, any vote of
stockholders or disinterested Directors, the Business Corporation Law of the
State of New York, or otherwise, both as to action in his official capacity and
as to action in another capacity while holding such office. To the extent the
provisions of this Agreement conflict with the provisions regarding
indemnification and advancement of Expenses in the By-Laws of the Corporation,
this Agreement will control. The indemnification provided by this Agreement
shall continue as to Indemnitee even though he or she may have ceased to be a
director, officer or key employee and shall inure to the benefit of the heirs
and personal representatives of Indemnitee.



        10.    

Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for a portion of the Expenses,
judgments, fines or penalties actually and reasonably incurred by him or her in
any Proceeding but not, however, for the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion of such Expenses,
judgments, fines or penalties to which Indemnitee is entitled.



        11.    

Indemnification of Indemnitee's Estate. Notwithstanding any other provision of
this Agreement, and regardless whether indemnification of the Indemnitee would
be permitted and/or required under this Agreement, if the Indemnitee is
deceased, the Corporation shall indemnify and hold harmless the Indemnitee's
estate, spouse, heirs, administrators, personal representatives and executors
(collectively the "Indemnitee's Estate") against, and the Corporation shall
assume, any and all claims, damages, Expenses, penalties, judgments and fines
actually incurred by the Indemnitee or the Indemnitee's Estate in connection
with the investigation, defense, settlement or appeal of any Proceeding.
Indemnification of the Indemnitee's Estate pursuant to this Section 11 shall be
mandatory and not require any determination or finding that the Indemnitee's
conduct satisfied a particular standard of conduct.





-6-

        12.    

Spousal Indemnification. The indemnifications, benefits and obligations of this
Agreement shall extend to the spouse of an Indemnitee in the event that the
spouse is made a party to a Proceeding or collection, execution or enforcement
efforts arising from a Proceeding.



        13.    

Limitation of Actions and Release of Claims. No proceeding shall be brought and
no cause of action shall be asserted by or on behalf of the Corporation or any
subsidiary against the Indemnitee, his or her spouse, heirs, estate, executors
or administrators after the expiration of one year from the act or omission of
the Indemnitee upon which such proceeding is based; however, in a case where the
Indemnitee fraudulently conceals the facts underlying such cause of action, no
proceeding shall be brought and no cause of action shall be asserted after the
expiration of one year from the earlier of (i) the date the Corporation or any
subsidiary of the Corporation discovers such facts, or (ii) the date the
Corporation or any subsidiary of the Corporation could have discovered such
facts by the exercise of reasonable diligence. Any claim or cause of action of
the Corporation or any subsidiary of the Corporation, including claims
predicated upon the act or omission of the Indemnitee, shall be extinguished and
deemed released unless asserted by filing of a legal action within such period.
This section shall not apply to any cause of action which has accrued on the
date hereof and of which the indemnitee is aware on the date hereof, but as to
which the Corporation has no actual knowledge apart from the Indemnitee's
knowledge.



        14.    

Maintenance of Liability Insurance.



                (a)    

The Corporation hereby covenants and agrees that, as long as Indemnitee
continues to serve as a director, officer or key employee of the Corporation and
thereafter as long as Indemnitee may be subject to any Proceeding, the
Corporation, subject to subsection (c) below, shall maintain in full force and
effect directors' and officers' liability insurance ("D&O Insurance") in
reasonable amounts from established and reputable insurers.



                (b)    

In all D&O Insurance policies, Indemnitee shall be named as an insured in such a
manner as to provide the Indemnitee the same rights and benefits as are accorded
to the most favorably insured of the Corporation's directors and officers.



                (c)    

Notwithstanding the foregoing, the Corporation shall have no obligation to
obtain or maintain D&O Insurance if the Corporation determines in good faith
that such insurance is not reasonably available, the premium costs for such
insurance are disproportionate to the amount of coverage provided, the coverage
provided by such insurance is so limited by exclusions that it provides an
insufficient benefit, or Indemnitee is covered by similar insurance maintained
by a subsidiary of the Corporation.



        15.    

Savings Clause. If this Agreement or any portion hereof is invalidated on any
ground by any court of competent jurisdiction, the Corporation shall
nevertheless indemnify Indemnitee to the extent permitted by any applicable
portion of this Agreement that has not been invalidated or by any other
applicable law.



        16.    

Notice. Indemnitee shall, as a condition precedent to his or her right to be
indemnified under this Agreement, give to the Corporation notice in writing as
soon as practicable of any Proceeding for which indemnity will or could be
sought under this Agreement. Notice to the Corporation shall be directed to
Astronics Corporation, 130 Commerce Way, East Aurora, New York 14052, Attention:
Corporate Secretary (or such other address as the Corporation shall designate in
writing to Indemnitee). Notice shall be deemed received three days after the
date postmarked if sent by prepaid mail, properly addressed. In addition,
Indemnitee shall give the Corporation such information and cooperation as it may
reasonably require and as shall be within Indemnitee's power.





-7-

        17.    

Counterparts. This Agreement may be executed in any number of counterparts, all
of which shall be deemed to constitute one and the same instrument.



        18.    

Applicable Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York



        19.    

Successors and Assigns. This Agreement shall be binding upon the Corporation and
its successors and assigns.



        20.    

Amendments. No amendment, waiver, modification, termination, or cancellation of
this Agreement shall be effective unless in writing signed by both parties
hereto. The indemnification rights afforded to Indemnitee hereby are contract
rights and may not be diminished, eliminated, or otherwise affected by
amendments to the Certificate of Incorporation or Bylaws of the Corporation or
by other agreements.



        21.    

Cessation of Employment. The benefits of this Agreement shall extend to and
include officers, directors and key employees of the Corporation who retire or
cease their employment with the Corporation.



        22.    

Prior Agreements. This Agreement replaces and supersedes all prior agreements
dealing with the same subject matter as this Agreement.



        23.    

Cooperation and Interest. The Corporation shall cooperate in good faith with the
Indemnitee and use its best efforts to ensure that the Indemnitee is indemnified
and/or reimbursed for liabilities described in this Agreement to the fullest
extent permitted by law.



        24.    

Effective Date. The provisions of this Agreement shall cover claims, actions,
suits and proceedings, whether now pending or hereafter commenced, and shall be
retroactive to cover acts or omissions or alleged acts or omissions which
heretofore have taken place.





 

-8-

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed and signed as of the day and year first above
written.

Attest: ASTRONICS CORPORATION         ___________________________
By:______________________________ Secretary          Name          Title        
  _____________________________            Indemnitee